—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leach, J.), rendered July 13, 1998, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant correctly asserts that the undercover police officer’s expert opinion as to how the defendant rid himself of the buy money was improper, as it was not based on either evidence in the record or his personal knowledge (see, Cassano v Hagstrom, 5 NY2d 643). However, in light of the fact that the evidence against the defendant was otherwise overwhelming, and there is no significant probability that the defendant would have been acquitted if not for the error in permitting the testimony, the error was harmless (see, People v Crimmins, 36 NY2d 230). Santucci, J. P., Altman, Friedmann and Goldstein, JJ., concur.